       Case 2:14-cr-00270-TLN Document 36 Filed 10/26/20 Page 1 of 1


1    HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
2    HARRY SIMON, State Bar No. 133112
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     (916) 498-6666; FAX (916) 498-6656
5
     Attorneys for Defendant
6
     CEDRIC SEWELL
7
                                       UNITED STATES DISTRICT COURT
8
                                     EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA                              )       Case No. 2:14-CR-00270-TLN
10                                                          )
11                      Plaintiff,                          )       ORDER GRANTING APPLICATION FOR
                                                            )       EXTENSION OF TIME TO FILE REPLY IN
12             v.                                           )       SUPPORT OF MOTION FOR
                                                            )       COMPASSIONATE RELEASE
13    CEDRIC SEWELL,                                        )
                                                            )
14
                        Defendant.                          )
15                                                          )
                                                            )
16                                                          )
                                                            )
17
18           On October 26, 2020, counsel for defendant Cedric Sewell filed a request for extension of
19   time until November 11, 2020 to file defendant’s reply in support of his motion for
20   compassionate release.
21           IT IS HEREBY ORDERED, that Defendant’s request is GRANTED. Defendant shall file
22   his reply in support of his motion for compassionate release on or before November 11, 2020.
23
24
     Dated: October 26, 2020
25
26                                                                        Troy L. Nunley
                                                                          United States District Judge
27
28

      Order Granting Application for Extension of Time to       1
                                                                                   United States v. Sewell, 2:14-cr-00270-TLN
      File Reply in Support of Motion for Compassionate
      Release
